Exhibit 3.1 CARMAX, INC. BYLAWS AS AMENDED AND RESTATED October 20, 2008 TABLE OF CONTENTS ARTICLE I MEETINGS OF SHAREHOLDERS 1.1 Place and Time of Meetings 1 1.2 Organization and Order of Business 1 1.3 Annual Meeting 1 1.4 Special Meetings 3 1.5 Record Dates 3 1.6 Notice of Meetings 3 1.7 Waiver of Notice; Attendance at Meeting 4 1.8 Quorum and Voting Requirements 4 1.9 Proxies 5 1.10 Voting List 5 ARTICLE II DIRECTORS 2.1 General Powers 5 2.2 Number and Term 6 2.3 Nomination of Directors 6 2.4 Election 8 2.5 Removal; Vacancies 8 2.6 Annual and Regular Meetings 8 2.7 Special Meetings 8 2.8 Notice of Meetings 9 2.9 Waiver of Notice; Attendance at Meeting 9 2.10 Quorum; Voting 9 2.11 Telephonic Meetings 9 2.12 Action Without Meeting 9 2.13 Compensation 9 2.14 Chairman and Vice Chairman 10 ARTICLE III COMMITTEES OF DIRECTORS 3.1 Committees 10 3.2 Authority of Committees 10 3.3 Executive Committee 10 3.4 Audit Committee 11 3.5 Nominating and Governance Committee 11 i 3.6 Compensation and Personnel Committee 12 3.7 Committee Meetings; Miscellaneous 13 ARTICLE IV OFFICERS 4.1 Officers 13 4.2 Election; Term 13 4.3 Removal of Officers 13 4.4 Duties of the President 13 4.5 Duties of the Vice President 14 4.6 Duties of the Secretary 14 4.7 Duties of the Chief Financial Officer 14 4.8 Duties of the Assistant Secretary 14 4.9 Duties of Other Officers 14 4.10 Voting Securities of Other Corporations 14 4.11 Compensation 15 4.12 Bonds 15 ARTICLE VI MISCELLANEOUS PROVISIONS 5.1 Form 15 5.2 Transfer 15 5.3 Restrictions on Transfer 15 5.4 Lost or Destroyed Share Certificates 15 5.5 Registered Shareholders 16 ARTICLE VI MISCELLANEOUS PROVISIONS 6.1 Certain Definitions 16 6.2 Corporate Seal 16 6.3 Fiscal Year 16 6.4 Amendments 16 6.5 General 16 ii CARMAX, INC. BYLAWS ARTICLE I MEETINGS OF SHAREHOLDERS 1.1Place and Time of Meetings.Meetings of shareholders shall be held at the principal office of the Corporation or at such place, either within or without the Commonwealth of Virginia, and at such time as may be provided in the notice of the meeting and approved by the Board of Directors. 1.2Organization and Order of Business.The Chairman or, in the Chairman's absence, the President shall serve as chairman at all meetings of the shareholders.In the absence of both of the foregoing persons or if both of them decline to serve, a majority of the shares entitled to vote at a meeting may appoint any person entitled to vote at the meeting to act as chairman.The Secretary or, in the Secretary's absence, an Assistant Secretary shall act as secretary at all meetings of the shareholders.In the event that neither the Secretary nor an Assistant Secretary is present, the chairman of the meeting may appoint any person to act as secretary of the meeting. The Chairman shall have the authority to make such rules and regulations, to establish such procedures and to take such steps as he or she may deem necessary or desirable for the proper conduct of each meeting of the shareholders, including, without limitation, the authority to make the agenda and to establish procedures for (i) dismissing of business not properly presented, (ii) maintaining of order and safety, (iii) placing limitations on the time allotted to questions or comments on the affairs of the Corporation, (iv) placing restrictions on attendance at a meeting by persons or classes of persons who are not shareholders or their proxies, (v) restricting entry to a meeting after the time prescribed for the commencement thereof and (vi) commencing, conducting and closing voting on any matter. Any business which might properly have been conducted on an original meeting date may come before an adjourned meeting when reconvened. 1.3Annual Meeting.The annual meeting of shareholders shall be held in the month of June of each year on such day and convening at such time as shall be determined by the Board of Directors of the Corporation.If such day is a legal holiday, then the annual meeting of shareholders shall be held on the next succeeding business day.Alternatively, the annual meeting may be held on such other day as may be provided in the notice of the meeting and approved by the Board of Directors. At each annual meeting of shareholders, only such business shall be conducted as is proper to consider and has been brought before the meeting (i) by or at the direction of the Board of Directors or (ii) by a shareholder who is a shareholder of record of a class of shares entitled to vote on the business such shareholder is proposing and who is such a shareholder of record, both at the time of the giving of the shareholder's notice hereinafter described in this Section 1.3 and on the record date for such annual meeting, and who complies with the notice procedures set forth in this Section 1.3; provided that the nomination and the election of directors is exclusively governed by Section 2.3. In order to bring before an annual meeting of shareholders any business which may properly be considered and which a shareholder has not sought to have included in the Corporation's proxy statement for the meeting, a shareholder who meets the requirements set forth in the preceding paragraph must give the Corporation timely written notice.To be timely, a shareholder's notice must be given, either by personal delivery to the Secretary or an Assistant Secretary at the principal office of the Corporation or by first class United States mail, with postage thereon prepaid, addressed to the Secretary at the principal office of the Corporation.Any such notice must be received (i) on or after February 1st and before March 1st of the year in which the meeting will be held, or (ii) not less than 90 days before the date of the meeting if the date of such meeting, as prescribed in these bylaws, has been changed by more than 30 days.
